Title: To George Washington from Gouverneur Morris, 3 July 1795
From: Morris, Gouverneur
To: Washington, George


          
            private
            My dear Sir
            London 3 July 1795
          
          This Letter will be confin’d to a single Object. I had Yesterday the Honor to see Lord Grenville. After some general Conversation we fell naturally on the State of Things between this Country and America. On the Capture of our provision Vessels (premising that I had no Right to interfere) I exprest a Wish that the Redress intended might be speedy, as Delay was hurtful to the Merchant. His Lordship told me that he beleivd every Thing possible was done to facilitate the Settlement, and was inclin’d to think the Price allowed would render the Capture rather useful than injurious to the Owners. He then told me he was glad of the Opportunity to mention some Things which had led him to apprehend he had been mistaken as to the Dispositions of our Government. He had acted in the Perswasion that these were friendly & could make Allowances for those Acts which in free Governments must be attributed to the popular Will of the Moment, but those Things which he had in Contemplation seemd to proceed from the Government itself. His Lordship instanced as one of them a Report of Mr Innes to the Governor of Kentucky in which he states that the Withholding an Acknowlegement of our Right to a free Navigation of the River Mississippi by the Court of Spain must be attributed in part to british Influence. His Lordship repeated to me his Sentiments on that Subject already confided to Mr Jay who will doubtless have communicated them to you. It results that the Declaration of Mr Innes is both unjust & injurious. I took upon me to say that such Expressions must not be considered as coming from the Government of America but meerly as the Opinion of the Person by whom they were uttered, and I know you so well that I am sure I run no Risque in giving this Assurance. Permit me however my dear Sir to observe that it seems most consistent not only with the Prudence but the Dignity of Government to prevent as much as possible these hot Speeches lest we should fall into the State describ’d by Butler “when hard Words Jealousies and Fears set Folks together by the Ears”. His Lordship was particular in mentioning that these Things do not excite Irritation but Apprehension. This Distinction consists with his Majesty’s

Dignity but the ultimate Object is the same since either must lead to disagreable Consequences. Now there is every Reason to beleive that the Governments mean well and fairly to each other, it would therefore be peculiarly unfortunate that Misunderstandings should arise especially in the present Moment on Ground the most foreign to your Temper and Disposition. Adieu my dear Sir I am always and truly yours
          
            Gouv. Morris
          
        